DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-11 in the reply filed on 04/18/2022 is acknowledged.  The traversal is on the ground(s) that Applicant respectfully submits that a search of the embodiments claimed in claims 1-11 and the embodiments claimed in claims 12—26 would not pose a serious burden. However, it would pose an undue burden on Applicant to file multiple applications.  This is not found persuasive because 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/18/2022.
Claim Objections
Claim 10 is objected to because of the following informalities:  In order to ensure proper antecedent basis Applicant is advised to change “A” to “The” before “paint” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0047417).  
Regarding claims 1, 2, 4-7 Park discloses core shell nanoparticle where the core is formed of first metal oxide and the shell is formed of second metal oxide (abstract, figure 1).  The first and the second metal oxide is selected from the group consisting of Co, Cu, Cr, Bi (para 0036), so based on the teaching of park, it would have been obvious to one of ordinary skill in the art at the time the application was filed to include cobalt oxide as first metal oxide in the core and the copper oxide in the shell and thus would meet the limitation as presently claimed. 
As Park discloses the core formed of cobalt oxide and the shell formed of copper oxide as presently claimed, it therefore would be obvious that copper oxide coated pigment would intrinsically have a reflectivity of electromagnetic radiation in a visible spectrum that is less than or equal to 5% and in a near-IR and LiDAR spectrum that is greater than or equal to 5%. 
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts of making the claimed composition.  Therefore, the claimed properties would be intrinsically be capable to be achieved by the core shell pigment disclosed by the reference (See MPEP § 2112.01). If it is the Applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Regarding claim 9, As Park discloses the core formed of cobalt oxide and the shell formed of copper oxide as presently claimed, it therefore would be obvious that copper oxide coated pigment would intrinsically have a blackness in the range of 150-165.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0047417) in view of Yamaguchi et al. (US 2020/0291257).
Regarding claim 3, Park fails to disclose that the core particle is carbon black.
Whereas, Yamaguchi discloses core fine particle which comprises metal oxide fine particles and carbon black (para 0242). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include carbon black of Yamaguchi in the core of Park motivated by the desire to have improved conductive properties and UV stabilizer. 
Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0047417) in view of Wasserman et al. (US 5650461).
Regarding claims 9-11, Park fails to disclose that the core shell pigment is used in the application of paint for vehicle body and which comprises a paint binder.
Whereas, Wasserman discloses paint compositions which provide a Chemical Agent Resitant Coating (CARC), consisting of one layer topcoat paint system, which imparts an increase in the reflectivity at the thermal infra-red region, while controlling the color in the visible range and are maintaining a low gloss, comprising: an extender selected from polyolefins and substituted polyolefins; a pigment, selected from a metal oxide calcined at a temperature of above 600.degree.  C. and a paste of metal flakes and any mixture thereof; a binder consisting of a modified polyurethane resulted from an isocyanate and a co-reactant possessing at least two hydroxy groups, and a solvent system to dissolve the components in the paint composition (abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the metal oxide core shell pigment of Park in the layer of Wasserman for the end use application such as paint which would be obvious that can be used in vehicle body. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788